Citation Nr: 0924435	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  06-36 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) and/or emphysema, claimed as due to 
asbestos exposure.  

2.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from September 1941 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran is not shown to have a diagnosis of an 
asbestos-related disease or disorder; nor does the clinical 
evidence attribute any claimed disability including COPD or 
emphysema to asbestos exposure in service.

2.  The Veteran's PTSD has been manifested primarily by 
symptoms of anger and irritability.  These symptoms 
demonstrate no more than occupational and social impairment 
with reduced reliability and productivity.  

3.  The Veteran does not have a service-connected disability 
rated at 60 percent or more; or two or more disabilities with 
at least one disability rated at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more; and there is no evidence that his 
service-connected disabilities alone render him unable to 
secure or follow a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  COPD with emphysema was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


2. .  The criteria for an evaluation in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, 
Diagnostic Code (DC) 9411 (2008).  

3.  The criteria for TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 3.340, 3.341, 4.15, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In letters dated in May 2004 and November 2004, the RO 
informed the Veteran of its duty to assist him in 
substantiating his claims under the VCAA, and the effect of 
this duty upon his claims.  Although it is no longer 
required, the Veteran was also asked to submit evidence 
and/or information in his possession to the RO.  

However, recently, the U.S. Court of Appeals for Veterans 
Claims concluded that, for an increased rating claim, VCAA 
notice should include notice that evidence of increased 
severity of the disorder or of greater interference with work 
or activities of daily life is required to support a claim 
for increased evaluation; that it include at least general 
notice of more particularized bases of granting increased 
evaluations where, as here, particular criteria beyond mere 
increase in severity may be required for assignment of a 
higher disability rating; that it include notice that a 
particular rating will be assigned by applying diagnostic 
codes; and that it include notice, in the form of examples, 
of the kinds of evidence required to support the increased 
rating claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

The Veteran was provided this more detailed notice in a 
December 2008 letter, which included the criteria for 
evaluation of his service-connected PTSD and an explanation 
for the decision reached.  The claim was readjudicated in the 
April 2009 SSOC, thereby curing any timeliness defect.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, supra, 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the Veteran in proceeding with the present decision.  Since 
the claims are being denied, any such questions are moot.  
Moreover, the appellant has not demonstrated any prejudicial 
or harmful error in VCAA notice, and any presumption of error 
as to the first element of VCAA notice has been rebutted in 
this case.  See Shinseki v. Sanders, supra. 

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  His in-service and 
pertinent post-service treatment reports are of record and 
the RO obtained VA examinations where necessary.  All 
obtainable evidence identified by the Veteran relative to the 
claims has been obtained and associated with the claims file, 
and neither he nor his representative have identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, supra.

VA has satisfied its duty to assist the Veteran in apprising 
him as to the evidence needed, and in obtaining evidence 
pertinent to his claims under the VCAA.  No useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Veterans Court has held that 
such remands are to be avoided.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

II.  Pertinent Law and Regulations for Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  Certain chronic diseases are subject to 
presumptive service connection if manifest to a compensable 
degree within one year from separation from service.  38 
U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. § 3.309(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestos-related 
diseases.  However, in 1988 VA issued a circular on asbestos-
related diseases which provided guidelines for considering 
asbestos compensation claims.  See Department of Veterans 
Benefits, Veterans Administration, DVB Circular 21-88-8, 
Asbestos-Related Diseases (May 11, 1988).  The information 
and instructions contained in the DVB Circular have since 
been included in VA Adjudication Procedure Manual, M21-1, 
part VI, para. 7.21 (Oct. 3, 1997) (hereinafter "M21-1").  
Subsequently, an opinion by the VA General Counsel discussed 
the development of asbestos claims.  VAOPGCPREC 4-2000 (April 
13, 2000).

The Board notes that the aforementioned provisions of M21-1 
were rescinded and reissued as amended in a manual rewrite 
(MR) in 2005.  See M21-1MR, Part IV, Subpart ii, Chap. 1, 
Sec. H, Para. 29, entitled "Developing Claims for Service 
Connection for Asbestos-Related Diseases," and Part IV, 
Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service 
Connection for Disabilities Resulting from Exposure to 
Asbestos."


VA must analyze the veteran's claim of entitlement to service 
connection for asbestosis under these administrative 
protocols using the following criteria.  Ennis v. Brown, 4 
Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).  The latency period for asbestos-related diseases 
varies from 10 to 45 or more years between first exposure and 
development of disease.  The exposure may have been direct or 
indirect, and the extent or duration of exposure is not a 
factor.  M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 
29a.

The manual provisions acknowledge that inhalation of asbestos 
fibers and/or particles can result in fibrosis and tumors, 
and produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis).  
Also noted is the increased risk of bronchial cancer in 
individuals who smoke cigarettes and have had prior asbestos 
exposure.  As to occupational exposure, exposure to asbestos 
has been shown in insulation and shipyard workers, and 
others.  The clinical diagnosis of asbestosis requires a 
history of exposure and radiographic evidence of parenchymal 
lung disease.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, 
Para. 9a-f.

The manual further provides that VA must determine whether 
military records demonstrate evidence of asbestos exposure in 
service; whether there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure; and then 
make a determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit-of-the-doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

III.  Factual Background and Analysis - Pulmonary Disorder


The Veteran contends that he was exposed to asbestos during 
his service in the U.S. Navy.  He stated that, as an aviation 
metalsmith, he was generally stationed on land working on 
aircraft.  However, he was also on ships, and he could recall 
being exposed to asbestos particles which he feels are 
partially responsible for his current respiratory problems.  

The Veteran's service personnel records show that his 
military occupational specialty (MOS) was as an aviation 
metal smith, but it is not clear that this MOS typically 
involves exposure to asbestos.  See VAOPGCPREC 4-2000.  In 
any event, his service treatment records (STRs) are entirely 
negative for complaints, findings, or any other indicia of a 
lung disease.  Rather, these records show that he was treated 
for a single episode of acute catarrhal fever, which resolved 
with treatment.  There is no competent evidence that suggests 
asbestos exposure was a factor in the development of this 
infection and, at his separation physical in 1945, clinical 
evaluation of the respiratory system was within normal 
limits.  

VA and private outpatient treatment records dated between 
1947 and 2004 are devoid of any reference to a respiratory 
disorder until 1998, 40 years after the Veteran's discharge 
from service.  At that time he was being treated for COPD.  
VA clinical records reference a history of COPD since1987 as 
well as treatment for bronchitis and asthma.  These records 
also show the Veteran had emphysema noted on X-ray and that 
he had had stopped smoking cigarettes 25 years earlier.  A 
private outpatient treatment record dated in 2004 shows a 
clinical impression of COPD with asbestosis.  There was no 
mention of asbestos exposure or to service or any event of 
service.  

In December 2004, the Veteran was referred for VA examination 
for the specific purpose of obtaining an opinion as to 
whether or not any current respiratory disorders could be 
related to asbestos exposure.  The Veteran gave a history of 
exposure to asbestos as well as a number of other possible 
toxic substances (high octane gasoline, carbon tetrachloride, 
and solvents) while serving in the Navy as an aviation metal 
specialist.  He stated that his duties included repairing 
damaged aircraft fuselages and that, as a member of the 
Aircraft Crash Crew, he occasionally wore an asbestos suit.  
He stated that one time he was stationed on a ship and that 
his quarters were in the bow, which was very crowded and 
lacking in ventilation.  There were several pipes over the 
bunks and during a period of rough weather the asbestos fell 
from the pipes.  He also gave a history of smoking at least 
11/2 packs of cigarettes a day for almost 30 years.  
Afterwards, he chewed tobacco, which he had continued to the 
time of the examination.  He was also exposed to second-hand 
smoke from his wife.  

The Veteran's history was noted to be significant for 
childhood hayfever and later sinus congestion.  He had 
started experienced wheezing, with infections, as early as 30 
years before, and in 1968 had noticed a definite shortness of 
breath.  He was told by his private physician that he had a 
lung condition, and began using an inhaler about 20 years 
before the examination.  For the past 15 years he had had 3-4 
severe respiratory infections per year, with the most recent 
about two weeks prior.  He had also suffered an episode of 
pneumonia in the 1980s.  He had been told that he had chronic 
obstructive pulmonary disease at least 15 years before, and 
had been on prednisone medication intermittently since then.  
He had been on constant nasal oxygen for the past 2-3 years.  
Pulmonary function testing showed severe obstructive lung 
defect; however, the available radiographic findings were not 
suggestive of asbestosis, such an interstitial fibrosis, 
thickened pleura, or calcified plaques.  CT scans also did 
not suggest asbestosis as a problem.  The examiner did not 
otherwise indicate that the COPD was linked to service.  In 
rendering his opinion, the examiner took into consideration 
the Veteran's previous medical history, medical evaluations, 
and in-service history.  

In this case, the Board is unable to attribute the post-
service development of COPD and emphysema to the Veteran's 
service.  These records do not show that any of these 
respiratory disorders, first documented in 1987, were 
manifested as a chronic disease prior to that date, and 
reflect no reference to them as being related to naval 
service.  The lack of any evidence of complaints or symptoms 
in the intervening years since active service must be 
considered as a factor, along with other factors concerning 
the Veteran's health and medical treatment during and after 
military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact).  The single competent medical opinion in 
the record found that there is no medical basis for holding 
that COPD was incurred in service.  Moreover, the Veteran has 
not brought forth or identified any competent evidence which 
would establish a nexus between his COPD and military 
service.  

Finally, even assuming the Veteran was exposed to asbestos 
during service, the fact remains that there is no medical 
evidence of a current diagnosis of asbestosis, or any other 
disease that is commonly associated with asbestos exposure.  
There has been no mention on chest X-rays of pleural 
effusions, fibrosis or plaques consistent with asbestos or 
asbestosis.  Instead, the Board finds compelling the evidence 
that other non-service-connected causative factors (such as 
smoking) played a significant role in the development of his 
COPD.  

In summary, greater probative weight is placed on (1) the 
Veteran's STRs, which are negative for any evidence of a 
respiratory disorder, (2) the post-service medical reports, 
which are silent for any complaints or treatment for at least 
50 years after his separation from service; and (3) the 2004 
VA medical opinion based on review of the entire claims file.  
See Owens v. Brown, 7 Vet. App. 429 (1995) (an opinion 
offered by an examiner based on a review of all the evidence 
on file is considered to be an important factor in reaching 
an informed opinion).  

Therefore, the preponderance of the evidence is against the 
claim, and there is no reasonable doubt to be resolved in 
favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  

IV.  Pertinent Law and Regulations for Increased Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2008).  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2008).  

The Veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.

The Veteran's PTSD is currently rated as 50 percent disabling 
under DC 9411.

Under the General Rating Formula for Mental Disorders, a 50 
percent evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, DC 9411 (2008).

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.  

V.  Factual Background and Analysis - PTSD


In support of his most recent claim for increase are VA and 
private outpatient treatment records dated in 2004.  It was 
noted that the Veteran was experiencing increased problems 
with memory, distraction and anxiety.  

During VA examination in June 2004, the Veteran complained of 
anxiety, irritability, decreased concentration, and memory 
problems.  He reported a history of irritability, angry 
outbursts, physical fighting, and compulsive behavior such as 
rechecking locks.  He had one inpatient psychiatric 
hospitalization in 1945, but no subsequent outpatient mental 
health treatment since that time.  He began taking Zoloft in 
1999, with good results.  

The Veteran had been married for 53 years, and described his 
relationship with his wife as positive and supportive.  He 
also had one stepson with whom he was very close.  Although 
his activities were restricted by respiratory and physical 
limitations, he was able to run errands and do household 
chores.  For hobbies he and his wife had cats for pets, 
watched television in the evenings, and used a computer for 
entertainment.  He denied a history of suicidal ideation or 
behavior.  The examiner noted the Veteran had a stable 
vocational and social life, with positions of responsibility 
throughout his adult years.  

On examination, the Veteran was personable and fully 
cooperative, and communicated effectively during the 
interview.  His motor control was unremarkable and his speech 
was normal in rate and volume.  He engaged in considerable 
spontaneous conversation and his mood was unremarkable.  
Although he reported problems with anger and irritability, 
the examiner did not observe that during the interview.  He 
demonstrated full range of affect and was able to smile on 
many occasions.  His affect was appropriate to content and 
his thought process was grossly intact.  His thought content 
was unremarkable with no suggestion of delusions or 
hallucinations.  His judgment and insight were both normal.  
The Veteran's fund of knowledge was about average and he was 
able to give an abstract interpretation.  His memory was 
average, but there was some problem with concentration.  The 
global assessment of functioning (GAF) score was 60.  

During VA examination in April 2005, the Veteran continued to 
describe problems with angry temper outbursts and 
irritability.  On examination,he was cooperative, alert, and 
well oriented.  His appearance was appropriate and he made 
good eye contact.  However, he was restless, angry, 
confrontational, and agitated.  His rate of speech was 
normal, but the volume was loud when expressing anger.  He 
demonstrated a full range of affect and his thought process 
was intact.  His thought content was preoccupied with somatic 
complaints.  There was no suggestion of delusions or 
hallucinations and he denied suicidal ideation.  His judgment 
and insight were both normal.  His auditory retention was 
below average and he exhibited some problems with 
concentration.  The examiner noted that these minor 
differences since the previous examination were more likely 
than not due to situational differences rather than a 
significant change in the Veteran's mental status.  The 
examiner noted the Veteran had a diagnosis of alcohol 
dependence which had been downplayed at the previous 
examination, as well as a personality disorder and obsessive 
compulsive disorder which were also of concern.  However he 
concluded that the Veteran's clinical picture had not changed 
significantly since the last examination.  

During VA examination in May 2008, the Veteran reported 
depression, exacerbated by the recent loss of his wife.  He 
found few activities had meaning in life, and was hoping to 
move to be with his son.  He denied suicidal ideation or 
psychotic symptoms.  He gave a history of obsessive 
compulsive disorder, checking things multiple times.  He also 
reported occasional nightmares, intrusive distressing 
thoughts and avoidance of conversations, thoughts and 
feelings about his military service.  He complained of 
difficulty sleeping and history of problems with anger and 
irritability and hypervigiliance.  

The Veteran reported for the appointment in a wheelchair and 
with a nasal canula for oxygen.  He was cooperative, 
appropriately groomed, and maintained good eye contact.  His 
motor movement was significant for what appeared to be 
chronic degenerative joint pain.  His affect was full range 
and appropriate to the content.  His mood was anxious, but 
his speech was normal in rate, rhythm, tone and volume.  His 
associations were logical and his stream of thought was 
unremarkable for being circumstantial or tangential.  He 
denied suicidal/homicidal ideation, psychotic symptoms of 
ideas of reference, paranoia, hallucinations, or thought 
control.  Concentration, memory, insight and judgment were 
grossly intact.  The Veteran was not a danger to himself or 
others.  The examiner noted the Veteran continued with the 
same PTSD symptoms as reported on the two previous 
examinations and assigned a GAF score of 55/60 due to PSTD 
symptoms.  

By applying the Veteran's psychiatric symptomatology to the 
rating criteria noted above, it is apparent that his PTSD 
does not more nearly approximate the criteria for a 70 
percent or higher rating.  The record describes a fairly 
consistent pattern of symptomatology and manifestations 
including anger, impulsivity, and some recent difficulties 
with adapting to stressful circumstances.  Nevertheless, the 
evidence overall shows that the Veteran functions fairly 
well.  

Despite restricted social/interpersonal relationships, the 
Veteran has not shown a complete inability to establish and 
maintain effective relationships.  This is shown both in the 
context of obtaining medical care and in maintaining positive 
family associations as is demonstrated by his long-term 
marriage to his wife of 53 years and his relationship with 
his stepson.  There is also no evidence that, prior to his 
retirement, the Veteran had significant decreases in work 
efficiency.  Despite his struggles with irritability and 
anxiety, the Veteran was able to maintain his work 
relationships sufficiently to remain stable in his employment 
for more than 30 years.  Thus, while his ability to maintain 
social contacts is diminished, it is not productive of a 
complete inability to establish or maintain effective 
relationships of a severity that is indicative of a 70 
percent rating.  

Although his tendency towards irritability/anger is obviously 
relevant consideration in evaluating the extent of 
psychiatric disability, it is only one factor and may not be 
given decisive effect in determining the outcome of the 
appeal without regard to the other relevant factors specified 
in the law and regulations.  Despite his problems with anger 
and irritability, he has no recent history of violent 
behavior.  Such findings are consistent with the rating 
criteria required for the assignment of a 50 percent 
evaluation, and do not approximate the criteria required for 
the assignment of a 70 percent or higher evaluation.

Other symptoms required for a higher 70 evaluation are 
neither complained of nor observed by medical health care 
providers, including suicidal ideation, illogical, obscure, 
or irrelevant speech, or impaired impulse control.  The 
medical evidence also demonstrates that the Veteran presented 
with appropriate affect or affect congruent with mood.  His 
thought processes were logical and goal directed with no 
evidence of psychotic symptoms or cognitive deficits.  In 
general he was adequately groomed and able to take care of 
himself physically.  The evidence also does not show spatial 
disorientation - the substantial weight of the evidence shows 
that he was alert and oriented in all spheres.  While the 
Veteran reported some ritualistic behavior, it does not 
appear to rise to the level of obsessional rituals which 
interfere with routine activities, since there is no 
disruption of routine activities noted.  

The Veteran's most recent GAF score of 55-60, according to 
the 4th of the American Psychiatric Association's Diagnostic 
and Statistical Manual (DSM-IV), represents moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) with moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  This GAF score is 
consistent with the symptomatology noted, and thus does not 
provide a basis for assignment of a higher rating for the 
Veteran's PTSD.  

In this case, the Veteran was found to have significant 
symptoms associated with obsessive compulsive behavior, a 
personality disorder and alcohol dependence, in addition to 
symptoms of PTSD.  These other disorders are not service-
connected, but, according to the evidence, cause a 
significant level of additional social and occupational 
impairment.  Here, in the absence of a medical opinion 
distinguishing among the effects of the Veteran's service-
connected PTSD from non-service-connected psychological 
disorders, the Board has considered all of the psychiatric 
symptomatology in evaluating the severity of the service-
connected PTSD.  See Mittleider v. Brown, 11 Vet. App. 181 
(1998) (Board is precluded from differentiating between 
symptomatology attributed to service-connected disability and 
non-service-connected disability in the absence of medical 
evidence which does so).  Yet, in this case, no more than a 
50 percent rating is warranted.  

Finally, there is no indication that the schedular criteria 
are inadequate to evaluate the Veteran's PTSD.  As noted, the 
evidence does not establish that this disability, alone, 
causes marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation).  Moreover, it does 
not establish that his PTSD necessitates frequent periods of 
hospitalization.  In light of the foregoing, the claim does 
not present such an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards.  Therefore, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The weight of the evidence shows that PTSD is no more than 50 
percent disabling.  38 U.S.C.A. § 5107(b) (West 2002).


VI.  Law and Regulations for Total Ratings

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 3.340 
(2008).

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent disability evaluation, 
or, with less disability, if certain criteria are met.  Id.  
Where the schedular rating is less than total, a total 
disability rating for compensation purposes may be assigned 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  

In exceptional circumstances, where the veteran does not meet 
the aforementioned percentage requirements, a total rating 
may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b).  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may not be given to 
the impairment caused by nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

At the time the Veteran filed his claim in 2004, service 
connection was in effect for the following disabilities: 
PTSD, rated as 50 percent disabling; bilateral tinnitus, 
rated as 10 percent disabling; and hearing loss rated as 
noncompensably (0 percent) disabling.  The combined rating 
for the service-connected disabilities is 60 percent.  Thus, 
he does not meet the minimum percentage requirements for 
consideration of a TDIU under 38 C.F.R. § 4.16(a).

Notwithstanding his 60 percent combined evaluation, the 
Veteran claims that his service-connected PTSD renders him 
totally unemployable.  In his formal claim (VA Form 21-8940) 
for TDIU, he indicated that he completed three years of 
college and had training in television and radio repair.  He 
reportedly last worked full-time in 1987.  

Despite the Veteran's assertions and his functional 
impairment due to his service-connected PTSD, the medical 
evidence of record does not show that he is unable to obtain 
and maintain substantially gainful employment as a result of 
it.  The sole fact that the Veteran is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the Veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he or she can find employment.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  

The Veteran underwent several VA examinations of his service-
connected PTSD between 2004 and 2008.  In general, the 
clinical evaluations were negative for any significant 
problems and offered no indication that the service-connected 
PTSD rendered him unable to work at a substantially gainful 
occupation.  Specifically VA examination dated in June 2004, 
he reported that he had worked continuously for over 25 years 
until his retirement in 1980.  He was then self-employed, 
owning and operating a television repair shop.  Afterwards he 
worked for one year as an executive director for a Healthcare 
company and quit that job in 1999 due to anxiety, 
frustration, stress, and angry outbursts.  He had thus been 
unemployed for the last five years.  In April 2005, he was 
sent for VA examination to assess the current state of his 
service-connected PTSD and its impact on his employability.  
At that time the examiner noted that the clinical picture had 
not changed significantly since his last examination.  The 
examiner noted the Veteran's work history and essentially 
concluded the Veteran left the workforce as a matter of 
personal choice and therefore did not meet the requirements 
for individual unemployability.  

During VA examination in May 2008, the examiner noted the 
Veteran continued with the same PTSD symptoms as reported on 
the two previous examinations.  He noted his long-term work 
history.  He had been employed for 25 years between 1956 and 
1980, and retired early at age 56 because of nervousness.  He 
later started a TV repair business which he ran for a year 
and a half, but indicated that he was never satisfied with 
the work.  He later volunteered to be on the board of a 
health network and was subsequently hired as the executive 
director.  He remained there for 8 months before retiring due 
to his inability to handle the stress.  The examiner 
concluded that it is "less likely than not" that the 
Veteran was considered unemployable due to the severity of 
his PTSD symptoms.  Although the Veteran continued to suffer 
from PTSD, these symptoms have only caused a moderate degree 
of occupational and social dysfunction.  

In this case, none of the examiners has indicated that the 
Veteran's service-connected PTSD precludes him from securing 
or following a substantially gainful occupation.  Moreover, 
his remaining service-connected disabilities, namely the 
tinnitus and hearing loss, are not significantly disabling 
from an industrial standpoint.  There is no medical evidence 
of record which shows the Veteran has sought regular medical 
treatment for either disability or that they preclude him 
from securing or following substantially gainful employment.  

In this case, there is no medical evidence showing that the 
Veteran's circumstances are so exceptional as to warrant a 
grant of a TDIU under the provisions of section 4.16(b).  
Clearly, the service-connected PTSD is productive of a great 
degree of disability, as indicated by the 50 percent rating 
assigned.  However, there is no indication in the record that 
the disability involves factors that are not reflected in the 
Rating Schedule, or that impair the Veteran's ability to work 
to a greater degree than recognized.  

Because the Veteran is not working and claims a higher, TDIU 
rating, the Board has also considered whether this case 
should be referred to the Director of the VA Compensation and 
Pension (C&P) Service for extra-schedular consideration under 
38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. 
App. 242 (2008).  The record reflects that the Veteran has 
not required frequent hospitalization for any service-
connected disability, and that the manifestations of his 
disabilities are not in excess of those contemplated by the 
assigned rating.  Further, although he experiences 
occupational impairment, there is no indication in the record 
that the average industrial impairment from his disabilities 
are in excess of that contemplated by the assigned ratings.  
The Court has held that, "if the criteria reasonably 
describe the claimant's disability level and symptomatology, 
then the claimant's disability picture is contemplated by the 
rating schedule, the assigned schedular evaluation is, 
therefore, adequate, and no referral is required."  Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  Therefore, the Board 
has concluded that referral of this case for extra-schedular 
consideration is not in order.

The Board in no way wishes to minimize the nature and extent 
of the Veteran's overall disability, but we must conclude 
that the evidence of record does not support his claim that 
his service-connected disabilities alone are sufficient to 
produce unemployability.  Although they combine to produce 
significant impairment, the evidence does not reflect gainful 
employment is precluded solely because of them.  To the 
extent to which the Veteran is limited by his service-
connected disabilities, such limitations are contemplated and 
being compensated by the 60 percent combined disability 
rating currently assigned.  Accordingly, a TDIU is not 
warranted.  38 C.F.R. § 4.16(b) (2008).


ORDER

Service connection for COPD and/or emphysema, claimed as due 
to asbestos exposure, is denied.  

An evaluation in excess of 50 percent for PTSD is denied.

Entitlement to TDIU is denied. 


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


